Citation Nr: 1039213	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the reduction of the rating for hearing loss, currently 
assigned a noncompensable disability rating, was proper.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  In October 2007, the RO notified the Veteran of a proposal to 
reduce the disability evaluation for his service-connected 
hearing loss from 10 percent to 0 percent based on a finding of 
clear and unmistakable error.  

2.  On April 9, 2008, the RO provided notice to the Veteran of a 
rating decision which resulted in the reduction of the disability 
rating to 0 percent effective March 27, 2006, and the reduction 
of the monthly entitlement amount effective May 1, 2008.

3.  The award should have been reduced effective June 30, 2008.  


CONCLUSION OF LAW

The April 2008 rating decision, insofar as it pertains to the 
effective date for the reduction of the disability rating 
assigned for hearing loss disability from 10 percent disabling to 
0 percent, is void ab initio.  38 C.F.R. §§ 3.105, 3.500 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no question that a disability may be reduced; however, 
the circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by regulations 
promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 280 (1992).  It is established that a rating may be 
reduced upon a finding of clear and unmistakable error (CUE).  38 
C.F.R. § 3.105(a).

Previous determinations that are final and binding, including 
decisions of degree of disability, will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a).  If CUE is 
established, the prior decision(s) will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision(s) had been made on the date of the reversed 
decision.  However, if the administrative error or error in 
judgment results in a reduction or severance of a benefit, 38 
C.F.R. § 3.500(b)(2) will apply except as provided in 38 C.F.R. § 
3.105(d) and (e).  38 C.F.R. § 3.105(d) applies to cases where 
service connection was severed and as such is not applicable to 
the present case.  However, this case does result in a reduction 
in evaluation and as such the provisions of 38 C.F.R. § 3.105 (e) 
are applicable.

Where the reduction in a disability rating of a service-connected 
disability is considered warranted and the lower disability 
rating would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be notified 
of the contemplated action and furnished detailed reasons for the 
reduction, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  The Veteran is also to be 
informed that he may request a predetermination hearing, provided 
that the request is received by the VA within 30 days from the 
date of the notice.  If additional evidence is not received 
within the 60 day period and no hearing is requested, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice expires.  38 C.F.R. § 
3.105(e).

The history of the claim shows that the Veteran was granted a 10 
percent rating for hearing loss, effective March 27, 2006, in an 
August 2007 rating decision 


The RO sent the Veteran a letter in November 2007 which enclosed 
a rating decision dated in October 2007, proposing a reduction in 
the disability rating from 10 percent to 0 percent based on a 
finding of CUE in the August 2007 rating decision.  The November 
2007 letter advised the Veteran of his rights in regards to this 
reduction.  This letter specifically indicated the Veteran could 
request a hearing within 30 days from the date of receipt of the 
letter and that he had 60 days to submit additional evidence to 
show why his compensation payments should be continued at their 
present level.  The letter also informed the Veteran that if 
additional evidence was not received within 60 days, his 
evaluation would be reduced and the reduced payments would begin 
the first day of the third month following the notice of the 
final decision.  

The Veteran did not request a hearing or submit additional 
information, and in April 2008, the RO implemented the reduction 
from 10 percent to 0 percent for hearing loss, effective March 
27, 2006, and reduced the Veteran's disability payments effective 
May 1, 2008.   

In the instant case, the RO did not comply with the due process 
requirements set forth under 38 C.F.R. § 3.105(e).  The Board 
acknowledges that the RO properly informed the Veteran of the 
contemplated reduction and gave him 60 days to provide additional 
evidence as to why the rating should not be reduced.  The Board 
further acknowledges that, after the Veteran failed to submit any 
evidence, the RO properly issued a rating decision reducing the 
Veteran's rating to 0 percent.  The RO failed to assign the 
proper effective date for the reduction, however.  As noted 
above, the RO reduced the rating effective March 27, 2006, and 
reduced the disability award effective May 1, 2008.  The 
regulations specifically state that an award should only be 
reduced effective the "last day of the month in which a 60-day 
period from the date of notice of the final rating expires," 
however, which in this case, would be June 30, 2008.  

The law provides that when VA reduces a veteran's disability 
rating without following the applicable regulations, the 
reduction is void ab initio and will be set aside.  See Gerick v. 
West, 12 Vet. App. 288, 292 (1999).  Therefore, since the 
procedural requirements for the reduction were not complied with, 
the reduction of the evaluation for hearing loss from 10 percent 
to 0 percent is set aside, and the 10 percent rating is restored.


ORDER

Restoration of a 10 percent evaluation for hearing loss is 
granted, subject to the rules and regulations governing the award 
of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


